17 F.3d 1433NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James E. CLIFTON, Petitioner Appellant,v.Carolyn RICHARDS, Warden, Federal Correctional Institution,Respondent-Appellee.
No. 93-7201.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1994.Decided March 2, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.
James E. Clifton, appellee pro se.
E.D.Va.
AFFIRMED.
Before HALL, WILKINS, and MICHAEL, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief without prejudice on his 28 U.S.C. Sec. 2241 (1988) petition.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.



*
 The district court denied relief without prejudice, holding that an inmate seeking credit for time spent in pre-sentence confinement must first exhaust administrative remedies.  Here, Clifton challenged the United States Parole Commission's decision not to grant credit against his federal sentence for time spent in prison for a state conviction while he was on parole for his federal sentence.  Denial of relief without prejudice was appropriate because a prisoner challenging a decision of the Parole Commission must exhaust administrative remedies before pursuing relief under Sec. 2241.   See Brown v. Smith, 828 F.2d 1493, 1495 (10th Cir.1987)